Citation Nr: 1506631	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-17 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee with scar, status post shell fragment wound (hereinafter "right knee disability").  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied an evaluation in excess of 10 percent for a right knee disability.  The Veteran appeals for a higher evaluation.  

The Veteran testified before the undersigned Veterans Law Judge at a November 2012 Travel Board hearing, and a transcript of this hearing is of record.

In July 2014, the Board, in pertinent part, remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through September 2014, which have been considered by the RO in the November 2014 supplemental statement of the case.



REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board finds that the medical evidence of record is inadequate for rating purposes, and therefore, a remand is required to afford the Veteran an opportunity for a new VA examination.  38 C.F.R. § 4.2.  The Veteran's service-connected degenerative joint disease of the right knee with scar, status post shell fragment wound, is currently being evaluated under Diagnostic Code 5314 for a Muscle Group XIV injury.  See 38 C.F.R. § 4.73 (2014).  At the Veteran's most recent examination in September 2014, the Veteran underwent a joint examination of his right knee, but no findings were made as to the extent or severity of any muscle injuries.  Indeed, the record contains no examination of any muscle injury for the Veteran's right knee.  It is unclear whether the Veteran does in fact have an injury to Muscle Group XIV or any other muscle group as a result of his service-connected right knee disability.  Clarification is needed on remand.  Furthermore, no recent examination was made of his right knee scar.  Accordingly, the Board finds that, on remand, the Veteran should be provided with a VA joint examination, a VA muscle injuries examination and a VA scar examination for his service-connected right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for his service-connected right knee disability that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  After the above development is completed, to the extent possible, the AOJ should schedule the Veteran for VA examinations, to include a joint examination, muscle examination and scar examination, by appropriately qualified examiners to determine the current extent and severity of the Veteran's service-connected right knee disability.  

a.  For the joint examination, the examiner should determine his range of motion on flexion and extension, whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination, and whether there is recurrent subluxation or lateral instability, ankylosis, etc.

b.  For the muscle examination, the examiner should identify the muscle group injury (by muscle group number), if any, that is associated with the service-connected right knee disability.  The examiner should note the presence and severity of any signs and symptoms of muscle disability.

c.  For the scar examination, the examiner should provide the measurements of the right knee scar(s) and indicate whether they are unstable or painful.

All necessary tests should be conducted.

The claims file, including a copy of this REMAND, should be made available to the examiner.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





